Citation Nr: 1646446	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified at a Travel Board hearing in September 2015.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.   The Veteran served in the Republic of Vietnam and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.

2.   Bladder cancer is not included in the enumerated list of diseases eligible for presumptive service connection as due to herbicide exposure set forth in 38 C.F.R. § 3.309(e). 

3.   Bladder cancer did not manifest during service or within one year of separation.  Bladder cancer is not attributable to service. 


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service and a malignant tumor may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VA's Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).

In compliance with VA's duty to notify, the RO provided pre-adjudication VCAA notice letter in June 2012 regarding the Veteran's claim for service connection for bladder cancer.  The Veteran was notified of the evidence needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Thus, the duty to notify the Veteran was met.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran; including private medical records have been requested.  

The Veteran was not afforded a VA examination in conjunction with his claim for service connection for bladder cancer.  However, the Board finds that VA is not required to provide an examination in this instance.  Here, while exposure to herbicides has been conceded, the Veteran has asserted that he believes that his bladder cancer was a result of tobacco use in service.  The Veteran has not asserted, and the medical evidence of record does not suggest any other association between the Veteran's bladder cancer and active duty service.  As a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service, the Board finds that a VA examination in this instance is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no evidence that indicates that there may be a nexus between a current disability and service, beyond the Veteran's contentions of tobacco use in service.

The Board also notes that in September 2015, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge.  At the start of the hearing, the Veterans Law Judge clarified the issue on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  These actions supplement the VCAA and comply with 38 C.F.R. § 3.103. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2015).

II.   Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. Id.  Chronic diseases are listed in 38 C.F.R. § 3.309 (a) and include malignant tumors.  38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Service connection for chronic diseases may be also be established on a presumptive basis by showing that such manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease, early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii). 

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Analysis

The Veteran contends that his bladder cancer is a result of tobacco use while serving in the Republic of Vietnam.  VA has conceded the Veteran served in the Republic of Vietnam during the Vietnam Era and it is presumed that he was exposed to herbicide agents.  Further, the record reflects that the Veteran was diagnosed with bladder cancer. 

The Board notes, however, that bladder cancer is not included in the diseases subject to presumptive service connection due to herbicide exposure for veterans who served in Vietnam during the Vietnam era. 

The Board also notes that the Veteran has not alleged, and the record does not reflect, that his bladder cancer has been classified as a soft tissue sarcoma. 

Therefore, although the Board acknowledges the Veteran's presumed Agent Orange exposure during service, service connection for bladder cancer on an herbicide presumptive basis is not warranted.  As a result, the remaining consideration before the Board is whether service connection may be warranted on a direct basis, or a presumptive basis for a malignant tumor manifest within one year after service.

A review of the Veteran's service treatment records shows no in-service complaints, treatment, or diagnosis for any cancer and the Veteran has not alleged otherwise. 

At his September 2015 Travel Board hearing, the Veteran testified that he has not had any recurrences of his bladder cancer or residuals and is five years cancer-free.  The Veteran testified that he smoked tobacco for approximately 30 years and that he believes the tobacco he smoked during his active duty service is what caused his bladder cancer.

Based on the above evidence, the Board finds that service connection is not warranted, for the following reasons.  The evidence reflects that bladder cancer did not manifest in service.  Post-service medical evidence shows that the Veteran was first diagnosed with bladder cancer in 2010, nearly 40 years after service.  In addition, the Veteran confirmed that he was diagnosed in 2010.  Therefore, service connection on a presumptive basis for a malignant tumor is not warranted.

Here, the Veteran contends that he believes, based on his research, that his bladder cancer was caused by the tobacco products given to him in service.  For claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active duty service.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (a) (2015).  "Tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  Id.  The Veteran does not allege, nor is there any medical evidence to suggest that the Veteran's bladder cancer was due to exposure to Agent Orange or any other in-service injury.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the Veteran and his wife's statements and testimony concerning a nexus between the Veteran's bladder cancer and tobacco use in service.  Unfortunately, even accepting these statements as competent and credible, the Board is prohibited from granting service connection on that basis.  Additionally, the Board again notes that the Veteran does not allege any other in-service injury and the medical evidence of record does not suggest a nexus between the Veteran's bladder cancer and herbicide exposure.

Therefore, while the Board regrets that it cannot render a decision in the Veteran's favor, it is bound by the law, and this decision is dictated by the relevant statutes and regulations as applied to the evidence of record.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bladder cancer must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for bladder cancer, to include as due to herbicide exposure, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


